PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/500,193
Filing Date: 2 Oct 2019
Appellant(s): SHIN-ETSU CHEMICAL CO., LTD.



__________________
Harris A. Pitlick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/15/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 10, 12, 14, 16, 18, 20, 22, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al. (U. S. Patent 7,358,011) and further in view of Park et al. (U.S. Patent Application Publication 2014/0065493).
Regarding claim 10 and 27-28, Fukuoka teaches negative electrode active material for a non-aqueous electrolyte secondary battery (i.e., a non-aqueous electrolyte secondary battery negative electrode material) (abstract) (column 1, lines 5-20), the negative electrode active material containing 
a negative electrode active material particle (column 2, lines 25-45); comprising a silicon compound particle containing a silicon compound (SiOX: 0.5 < x < 1.6) (i.e., SiOx: 1.0 < x < 1.6) (column 2, lines 35-45; column 3, lines 45-50), 
wherein the silicon compound particle contains a Li compound (i.e., Li4SiO4, Li2SiO3, Li2Si2O5) (column 3, lines 50-67), and
at least a part of the silicon compound particle is coated with a carbon material (i.e., conductive coating is a carbon coating) (column 3, lines 24-27; column 7, lines 50-67; claim 1 and 3),.
Fukuoka does not exactly articulate the specifics of a compound having a trialkylsilyl group is present on an outermost surface of the negative electrode active material particle such that at least a part of a surface of the silicon compound particle, a surface of the carbon material, or both of them is coated with a layer containing the compound having the trialkylsilyl group, and the trialkylsilyl group has alkyl groups with 1 to 5 carbon atoms. However, Fukuoka teaches the use of a compound having a trialkylsilyl group such as trimethylsilyl (i.e., N,O-bis(trimethylsilyl)acetamide) to treat the surface of the silicon compound particle (column 4, lines 29-40; column 5, lines 53-60) which suggests the compound being in the surface of the silicon compound particle. As shown in the figure below, N,O-bis(trimethylsilyl)acetamide1 encompass a compound having a trialkylksilyl group with organic groups having 1 carbon atom. Nonetheless, additional guidance is provided below.

    PNG
    media_image2.png
    191
    513
    media_image2.png
    Greyscale

Park, directed to a non-aqueous electrolyte secondary battery (abstract), teaches a compound having a trialkylsilyl group (i.e., trimethylsilyl borate) (see below)2 forms a stable layer on the surface of negative electrode active materials and such compound suppress internal resistance of the battery and prevent initial discharge voltage deterioration during low temperature discharge (paragraph [0028]).

    PNG
    media_image3.png
    817
    790
    media_image3.png
    Greyscale

The claimed invention is directed to a negative electrode active material. Park provides the guidance that a compound having a trialkylsilyl group such as trimethylsilyl borate forms a stable layer on the surface of negative electrode active materials. The negative electrode active material of Fukuoka includes a silicon compound coated with a carbon material. Moreover, Fukuoka teaches the amount of the carbon coated is 5-70 weight% of the silicon compound particle (i.e., lithium ion-occluding and releasing material) treated with the compound having a trimethylsilyl group (i.e., organosilicon base surface treating agent) (column 7, lines 57-67) which suggests the silicon compound particle may be partially or fully coated with the carbon material depending on the coated amount.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the negative electrode active material of Fukuoka, which includes the silicon compound particle and the carbon coating, and add a compound having a trialkylsilyl group to form a stable layer on the surface of the negative electrode active material, as taught by Park, in order to suppress internal resistance of the battery and prevent initial discharge voltage deterioration during low temperature discharge. The resulting material would cover the uncoated and coated parts of the silicon compound particles in the case where the carbon coating partially covers the silicon compound particle or would cover the carbon coating in the case where such fully coats the silicon compound particle. In any case, the compound having a trialkylsilyl group would be situated in the outermost layer of the negative electrode active material.
Regarding claims 12, Fukuoka teaches the silicon compound particle at least partially contains at least one or more selected from Li4SiO4, Li2SiO3, Li2Si2O5 (column 3, lines 50-67).
Regarding claims 14 and 16, Fukuoka teaches the negative electrode active material as described above in claim 10 and 12. Further. Fukuoka teaches a coating amount of the carbon material is -3-New U.S. Patent Application 5 mass% or more and 70 mass% or less (i.e., 5 to 70 % by weight) relative to a total of the silicon compound particle and the carbon material (column 7, lines 57-67). It is noted that Fukuoka differ in the exact same mass% as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the mass% of Fukuoka overlap the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In addition, While Fukuoka teaches the components quantities in % by weight, it is noted that in common usage, the mass of a component is often referred to as its weight because gravity is constant on Earth. It is known that mass is a measure of how much matter an object has while weight is a measure of the amount of force brought to bear on an object by gravitational force. One can convert weight of a component to mass by the formula M = W/G (Newton’s Second Law) where G is the constant of acceleration of gravity on Earth (9.8m/s2). Since the components of Sasaki are expressed in % by weight (% weight = wcomponent/wtotal x100), the conversion factors are cancelled when changing the quantity in weight to the mass units. Therefore, the weight % is equivalent to the mass %. 
Regarding claims 18, Fukuoka teaches the negative electrode active material as described above in claim 10. The particulars as recited in the instant claims are not explicitly articulated in Fukuoka however, since the structure and composition of the negative electrode active material resulting from the combination of Fukuoka and Park is identical to the one claimed, such is expected to have the same properties and characteristics to include the volume resistivity as recited in the instant claims.  
Regarding claims 20, Fukuoka teaches the negative electrode active material as described above in claim 10. The particulars as recited in the instant claims are not explicitly articulated in Fukuoka however, since the structure and composition of the negative electrode active material resulting from the combination of Fukuoka and Park is identical to the one claimed, such is expected to have the same properties and characteristics to include the X-ray diffraction characterization results as recited in the instant claims.
Regarding claims 22, Fukuoka teaches the negative electrode active material as described above in claim 10. Further, Fukuoka teaches the silicon compound particle has an average particle size of about 0.1 µm to 50 µm (column 4, lines 1-25) which reads on the claimed range. For instance, an average particle size of 0.1 µm to 50 µm can include median particle diameters of 0.05 µm to 25 µm (Note: the average is the total number of particle sizes divided by the total number of particles whereas the median is the size in the middle where one half particles is bigger in size and the other half of particles is smaller in size). It is noted that Fukuoka differ in the exact same median particle diameter as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the median particle diameter of Fukuoka is close to the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 24, Fukuoka teaches a non-aqueous electrolyte secondary battery comprising the negative electrode active material for a non-aqueous electrolyte secondary battery according to claim 10 (column 3, lines 38-40).  

(2) Response to Argument
Appellants primarily argue:
“Fukuoka explicitly discloses the lithium ion-occluding and releasing material has been treated with an organosilicon base surface treating agent, and the negative electrode active material is surface-coated with a conductive coating. In other words, the organosilicon base surfave treating agent, e.g., a silane coupling agent or a silylating agent, is situated between the core part of the lithium ion-occluding and releasing material (SiOx) and the conductive coating (carbon coating)” – Appeal Brief, page 5
Examiner agrees. The differences between the prior art and the claims at issue are ascertained in the rejection above which articulates  “Fukuoka does not exactly articulate the specifics of a compound having a trialkylsilyl group is present on an outermost surface of the negative electrode active material particle such that at least a part of a surface of the silicon compound particle, a surface of the carbon material, or both of them is coated with a layer containing the compound having the trialkylsilyl group, and the trialkylsilyl group has alkyl groups with 1 to 5 carbon atoms.” – Page 3 above. It is recognized that the compound having the trialkylsilyl group is in the surface of the silicon compound particle – see page 4 above. 
Appellants further argue:
“The silane coupling agents and silylating agents are represented by formulae (1) and (2) below, respectively:

    PNG
    media_image4.png
    72
    435
    media_image4.png
    Greyscale

Although none of the specific silane coupling agents describe by Fukuoka have a trialkylsilyl group, among the particular silylating agents exemplified by Fukuoka having such group include hexamethyldisilazane (Example 4).” – Appeal Brief, page 6 
Examiner respectfully traverses as follows:
The cited section of Fukuoka in the rejection of the claims at issue are in reference to formula (2) and include N,O-bis(trimethylsilyl)acetamide (column 5, lines 53-60) (Page 4 above) which as depicted below, the compound includes a trialkylsilyl group with alkyl groups having one carbon atom.  

    PNG
    media_image5.png
    849
    1688
    media_image5.png
    Greyscale

Appellants further argue:
“Fukuoka’s organosilicon is not present on the outermost surface of the negative electrode active material particle”
Examiner agrees. In the rejection of the claims at issue, it is explained that Fukuoka does not articulate the specifics of a compound having a trialkylsilyl group is present on an outermost surface of the negative electrode active material particle such that at least a part of a surface of the silicon compound particle, a surface of the carbon material, or both of them is coated with a layer containing the compound having the trialkylsilyl group, and the trialkylsilyl group has alkyl groups with 1 to 5 carbon atoms. 
The cited sections of Fukuoka and the rejection above (Page 3-4 above) can be interpreted as follow:

    PNG
    media_image6.png
    484
    645
    media_image6.png
    Greyscale

Some analysis was provided in relation to the amount of the carbon coating material to arrive at the conclusion that the arrangement of the layers can be similar to how is claimed. However, regardless the differences in the arrangement in Fukuoka, Park was brought to cure the differences noted.
Appellants further argue:
“In Fukuoka, the conducting coating forming process…a compound having a trialkylsilyl group would be decomposed”. – Appeal Brief, Page 6-7. 
Examiner respectfully traverses as follows:
Even if the compound having the trialkylsilyl group in Fukuoka decompose in during the carbon coating process (which Fukuoka does not mention), the resulting material would be:

    PNG
    media_image7.png
    363
    553
    media_image7.png
    Greyscale

	As presented in the rejection of the claims at issue, Park is then incorporated to cure the deficiency of the compound having the tryalkylsilyl group – Page 4 above. 
Appellant further argue:
“Park is drawn to a non-aqueous electrolyte…Applicant’s have explained above why the particles not being fully coated in Fukuoka does not cause having a trialkylsilyl group to be present in the outermost surface of the negative electrode active material particle…Park provides no suggestion to one of ordinary skill in the art to modify Fukuoka conducting forming process (in particular, carbon coating process) at high temperatures which is carried out after the silane coupling agent treatment to produce the negative electrode active material”. – Appeal Brief , pages 7-8
Examiner respectfully traverses as follow:
In response to Appellants argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case:
The claimed invention can be represented as follows:

    PNG
    media_image8.png
    404
    671
    media_image8.png
    Greyscale

The cited sections of Fukuoka (the primary reference) can be represented as follow:

    PNG
    media_image9.png
    482
    645
    media_image9.png
    Greyscale

	Or, in the case where the carbon material is not fully coating the silicon compound particle based on the amount of the carbon coated in weight % of the negative electrode active material:

    PNG
    media_image10.png
    349
    577
    media_image10.png
    Greyscale

	Appellants allege the coating process in Fukuoka is conducted at high temperatures and such decomposes the compound having the trialkyl silyl group (which Fukuoka does not mention). If this is the case, the negative electrode active material of Fukuoka can be represented as follows:

    PNG
    media_image7.png
    363
    553
    media_image7.png
    Greyscale

	Or, in the case where the carbon material is not fully coating the silicon compound particle based on the amount of the carbon coated in weight %, the negative electrode active material can be represented as follows:


    PNG
    media_image11.png
    300
    579
    media_image11.png
    Greyscale

Park (the secondary reference) explicitly teaches “trimethylsilyl borate having excellent ionic conductivity and forms a stable layer on the surface of positive and negative active materials and thus, may suppress internal resistance of the battery and prevent initial discharge voltage deterioration during the low temperature discharge.” – paragraph [0028]
Although Park is directed to an electrolyte, it is still relevant to Fukuoka as it also have a similar negative electrode active material (i.e., a silicon compound in combination with a carbon material [0057]-[0031]) and both are directed to batteries. The cited section of Park explicitly teaches that a compound having a trialkylsilyl group forms a stable layer in the surface of negative electrode active materials. Regardless of how or when the compound reacts or makes effect, at least, the above statement from Park is some motivation for a skilled artisan to consider and try using a compound having a trialkylsilyl group in the negative electrode active material of Fukuoka. The compound having a trialkylsilyl group is added to negative electrode active material not the silicon compound particle. In other words, the combination of references can be represented as follows:

    PNG
    media_image12.png
    493
    758
    media_image12.png
    Greyscale

Appellants allege the coating process in Fukuoka is conducted at high temperatures and such decomposes the compound having the trialkyl silyl group (which Fukuoka does not mention). If this is the case, the negative electrode active material resulting from the combination of Fukuoka and Park can be represented as follows:

    PNG
    media_image13.png
    484
    671
    media_image13.png
    Greyscale

	Or, in the case where the carbon material is not fully coating the silicon compound particle based on the amount of the carbon coated in weight %, the negative electrode active material resulting from the combination of Fukuoka and Park can be represented as follows:

    PNG
    media_image14.png
    393
    606
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    362
    562
    media_image15.png
    Greyscale

	It is therefore concluded based on the above that the negative electrode active material resulting from the combination of references in fact would have a compound having a trialkylsilyl group on an outermost surface of the negative electrode active material. Below is the comparison of the claimed invention to one of the alternatives of the negative electrode active material resulting from the combination of the references:

    PNG
    media_image8.png
    404
    671
    media_image8.png
    Greyscale


    PNG
    media_image13.png
    484
    671
    media_image13.png
    Greyscale

Appellants further argue:
“…The negative electrode active material taught in the references is not similar to the one claimed” and further reference a section of the advisory action regarding a response associated with properties and unexpected results of the claimed negative electrode active material – Appeal Brief, page 8-9.
Examiner traverses as follows:
As shown above, the negative electrode active material resulting from the combination of Fukuoka and Park is substantially similar to the one claimed therefore, such would be expected to exhibit similar properties or characteristics. 
Regarding unexpected results, in the arguments from 12/07/2021 and Appeal Brief, page 4-5, Appellants alleges: “by having such a compound on the outermost surface of the negative electrode active material "makes it possible to suppress aggregation of the active materials when an electrode is prepared, and makes the water resistance high in the aqueous slurry." In addition, a silyl group having an organic group with 1 to 5 carbon atoms, as above-emphasized, can impart adequate hydrophobicity to the negative electrode active material particle, as described at paragraphs [0018], [0056], [0057], etc., of the specification.” 
 To consider the properties or characteristics above, the claims must be reasonably commensurate in scope with the results as shown in Table 1. The showing of such characteristics must be reviewed to see if they occur over the entire claimed range for example, of the silicon compound particle where SiOX: 0.5 < x < 1.6. The above characteristics relates to a specific compound as shown in table 1 where in SiOx x=1, amount of carbon coating, specific alkyl group, etc. whereas the claimed negative electrode active material is completely open to possibilities outside or not considered in the results shown.   
Appellants further argue:
 “Further in the Advisory Action…the Office finds that nowhere in Fukuoka is it disclosed that the compound having a trialkylsilyl group is decomposed.
In reply, as a matter of chemistry, the Board can take official notice thereof. The reason that Fukuoka did not disclose anything about their organosilicon base surface treating agent decomposing during the carbon coating process…” – Appeal Brief, page 9.
Examiner agrees. However, such is not relevant to the scope of the claims. It is noted that based on the above, that the combination of references meet the requirements of each limitation recited in the claims at issue.
Appellants further argue:
“Claim 18 and 20 is separately patentable…the material of Fukuoka is not identical or even suggestive of the one claimed” – Page 10
Examiner traverses as follows:
Examiner maintains the position that materials with similar composition would exhibit similar properties and characteristics. Based on the above, the combination of references results in a negative electrode active material particle with similar structure in composition of the one claimed. Therefore, such would be expected to have the same characteristics. – Page 16 above.
Appellants further argue:
“Claim 27 is separately patentable because if the Board is to find that showing of unexpected results were necessary to overcome a prima facie case of obviousness herein and that the showing was not commensurate in scope with claim 10, the showing is commensurate in scope with Claim 27”. – Appeal Brief, pages 10-11.
Examiner traverses as follows:
Regarding the unexpected results, such has been addressed above in page 17. In addition, the claim at issue recites “the trialkylsilyl group is trimethylsilyl” which both references suggest or teach as shown above in page 4 and 8.  A compound that includes a trialkylsilyl group with alkyl groups having one carbon atom is a trimethylsilyl and is included in the N,O-bis(trimethylsilyl)acetamide of Fukuoka and the trimethylsilyl borate of Park.
Appellants further argue:
“Claim 28 is separately patentable because even if the Office were correct that when carbon coating of Fukuoka only partially coats, the underlying silicon based surface treated layer becomes the outermost layer, the surface of the carbon material would not be coated with a layer containing the compound having the trialkylsilyl group or any other compound having a silyl group, as required by claim 28.”
 Examiner traverses as follows:
The claim at issue recites “the surface of the carbon material is coated with the layer containing the trialkylsilyl group”. Such limitation is met by the combination of Fukuoka and Park which in any case where the carbon coating partially or fully coat the silicon compound particle, Park suggests to form a stable layer in the negative electrode active material therefore, it would be situated in the outermost layer as shown in the representations above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        
Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723                                                                                                                                                                                                        
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Bis(trimethylsilyl)acetamide 
        2 Tris(trimethylsilyl) borate | C9H27BO3Si3 - PubChem (nih.gov)